By the whole Court.
A son-in-law is not holden for the parents’ support within the words of the statute; nor is he within the intent of it, which is merely to enforce the law of nature, or the mutual obligation of support between parent and child, resulting from that law, or their natural relation to each other; — and so has been the exposition of the statute of England, expressed in like terms. 2 Str. 955, Rex v. Dempson; see Rex v. Munden, 1 Str. 190. *There *157the son-in-law was adjudged to be not holden, thougli he received a good fortune with his wife. Here none was received.

 Note.— The English statute, 43 Elizabeth, cap. 2, is expressed in these words: — “That the father and grandfather, and the mother and grandmother, and the children of every poor, old, blind, lame or impotent person, or other poor person not able to work, being of *157a sufficient ability, shall, at their own charges, relieve and maintain every such poor person, in that manner, and according to that rate, as by the justices of the peace of that county where such sufficient persons dwell, or the greater number of them, at their general quarter sessions, shall be assessed.”